Citation Nr: 0517700	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  01-01 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

The timeliness of a notice of disagreement to a February 1999 
rating determination.  


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to August 
1971.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2000 rating determination 
of the Department of Veterans Affairs (VA) Regional Office in 
Honolulu, Hawaii (RO), which found that the veteran had 
failed to file a timely appeal to a February 1999 RO rating 
determination.

In a December 2001 decision, the Board also found that the 
veteran had failed to file a timely appeal to a February 1999 
RO rating determination.  The appellant appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In November 2004, the Court vacated the 
December 2001 Board decision and remanded the matter back to 
the Board.  


FINDINGS OF FACT

1.  In several written statements to the Board, dated and 
associated with the claims file in April 2005, the veteran 
indicated that he wanted to withdraw his claim on appeal.

2.  The Board received the veteran's requests to withdraw his 
appeal after the Court's November 2004 order, and before the 
Board promulgated another decision or remand.


CONCLUSION OF LAW

The criteria for withdrawal of the claim regarding the 
timeliness of a notice of disagreement to a February 1999 
rating determination have been met and the veteran's appeal 
is dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In written statements to the Board, dated and associated with 
the claims file in April 2005, the veteran stated that he 
wanted to withdraw his claim on appeal in its entirety.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn as 
to any or all issues involved in the appeal.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must 
be in writing.  Id.  

The Board finds that the veteran has withdrawn his appeal of 
the sole issue in appellate status, the timeliness of a 
notice of disagreement to a February 1999 rating 
determination.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration.  As the Board 
does not have jurisdiction to review the veteran's claim on 
appeal, it is dismissed without prejudice.


ORDER

The claim regarding the timeliness of a notice of 
disagreement to a February 1999 rating determination is 
dismissed.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


